UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT


                     _______________________

                           No. 96-10887
                         Summary Calendar
                     _______________________


BANK ONE TEXAS NA; HARVEY MITCHELL,
Chairman of Bank One Texas, NA;
RONALD STEINHART, President of Bank
One Texas, NA,

                                               Plaintiffs-Appellees,

                             versus

L.P. PATTERSON, Chairman of the
Committee on Agriculture & Livestock
of the Texas House of Representatives;
CHARLES FINNELL, Vice-Chairman of the
Committee on Agriculture & Livestock of
the Texas House of Representatives;
RENATO CUELLAR, Rep; BOB RABUCK, Rep
DAVID SWINFORD, Rep; JUDY HAWLEY, Rep;
TRACY O. KING, Rep; BARBARA RUSLING, Rep;
GARY WALKER, Rep,

                                            Defendants-Appellants.


_________________________________________________________________

           Appeal from the United States District Court
                for the Northern District of Texas
                         (3:93-CV-1081-G)
_________________________________________________________________
                           July 10, 1997


Before JONES, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
            Bank   One    filed   suit       under   the    Federal    Declaratory

Judgment Act (DJA), 28 U.S.C. §§ 2201-02, and the Texas DJA, TEX.

CIV. PRAC. & REM. CODE §§ 37.001 et. seq., against members of the

Texas House Committee on Agriculture and Livestock to enjoin the

enforcement of legislative subpoenas. The Texas legislators appeal

the district court’s award of attorney’s fees against them.

            Federal courts follow the American Rule in the absence of

fee-shifting congressional legislation. See Alyeska Pipeline Serv.

Co v. Wilderness Soc’y, 421 U.S. 240, 247, 95 S. Ct. 1612, 1616

(1975).     Bank One argues it is entitled to attorney’s fees under

both declaratory judgment acts based on the provision under §

37.009 of the Texas DJA for the discretionary award of attorney’s

fees.

            As this court has noted, however, § 2202 of the Federal

DJA “does not by itself provide statutory authority to award

attorney's fees that would not otherwise be available under state

law in a diversity action.”          Mercantile Nat'l Bank v. Bradford

Trust Co., 850 F.2d 215, 218 (5th Cir.1988).                  Moreover, although

the Texas DJA expressly provides for attorney’s fees, the statute

functions     solely     as   a   procedural         mechanism   for    resolving

substantive     “controversies       which       are       already    within   the

jurisdiction of the courts.”             Housing Authority v. Baldez, 841
S.W.2d 860, 864 (Tex. App.--Corpus Christi 1992, writ denied).


under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                         2
Texas procedure does not govern federal question cases in federal

courts.

           In Self-Insurance Institute of America v. Korioth, 53
F.3d 694 (5th Cir. 1995), this court noted that “a party may

recover   fees   in   a   federal   declaratory     judgment       action   where

‘controlling substantive law’ permits such recovery. . . .                    The

Texas DJA is neither substantive nor controlling.”                   Id. at 697

(internal citation omitted).        As in Korioth, Bank One may not rely

on the Texas DJA because its preemption argument is based on

federal   question    jurisdiction     under   28   U.S.C.     §    1331,    “not

diversity where state law applies.”        Korioth, 53 F.3d at 697.

     Bank One has failed to show it is entitled to attorney’s fees

under an applicable fee-shifting statute. Accordingly, the district

court erred in awarding attorney’s fees to the plaintiffs, and the

judgment is REVERSED.




                                      3